UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1802



MARION FLEMING,

                                            Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-444-2)


Submitted:   November 30, 2005         Decided:     December 21, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Fleming, Appellant Pro Se. Virginia Lynn Van Valkenburg,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marion    Fleming   appeals       the    district   court’s   order

dismissing    his   civil   action   under    the    Age   Discrimination   in

Employment Act, 29 U.S.C. §§ 621 to 634 (2000) (“ADEA”) and the

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 797 (2000) (the

“Rehabilitation Act”).      We deny Fleming leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court in its memorandum opinion.            See Fleming v. Potter,

No. CA-04-444-2 (E.D. Va. filed May 18, 2005; entered May 19,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -